\OOO-JO\U`¢~LL)JN)-

l\)[\)l\)l\)l\'$l\`>l\)l\)l\))-)-)-l»-¢)-l»-\)-‘»-\)-¢r-*
OO\IO\Ul-I§~WN*_‘O\DOO`-JO\LA-P\U~)I\JI_‘O

 

WILLIAM J. EDEL
dmezias@akin ump.com

580 Califqrnia Street, Suite 1500
San Franclsco, CA 94104
Telephone: 415-765-9500
Facsunile: 415-765-9501

MARC JACKSON, as an individual
and on behalf of all others similarly
situated,

Plaintiff,
vs.

U.S. REMODELERS INC., dba
HOME DEPOT 1NTER10RS, a
DelaWare Co oration; U.S.
REMODELE S INC. dba U.S.
HQME SERVICES, @_m_
unlncor[f§)rated association; THE
HOME _EPOT INC. a Delaware
coéporatlon; HC)ME nEPQT U.S.A.,
IN . aDelaWare Corporafcion;_
CRA1G A. MENEAR, an 1nd1V1dual;
and DOES 1 to 100, inclusive,

Defendants.

Attorneys for I-Iome Depot U.S.A., Inc.

 

 

Case 2:19-CV-01163-.]GB-SP Document 8-2 Filed 02/21/19 Page 1 of 2 Page |D #:153

DONNA M. MEZIAS SBN111902
M§\N (SBN 285)177)

3
Wedelrnan akin urn .com
AKIN GU%P S'H{ABSS HAUER & FELD LLP

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORN.[A

Case No.: 2:19-cv-01163-CJC-JEM

DECLARATION O]:'" MARLA BURES
IN SUPPORT OF MO'I`ION TO
COl\/IPEL ARBITRATION AND TO
STAY PRO CEEDINGS

B\Iotice <_)fMotion and Motion,
eclarat10n 0fW1111am J. Edelman and
Proposed Order filed concurrently]

D_ate:
Time:
Crtm: 7C

Judge: I-Ion. Corrnac J. Carney

Date Action Filed: January 10, 2019
]23511£3 Action Removed: February 14,

A ril 1, 2019
1:§0 p.m.

 

 

DECLARATION OF MARLA BURES IN SUPPORT OF MOTION TO COMPEL ARBITRATION
AND TO STAY PROCEEDINGS

 

Case 4_

\OOO°\)O\LIIJ>~WN'-*

NMNNNMNNN»~»- »-

9

 

:19-cv-01163-.]GB-SP Document 8-2 Filed 02/21/19 Page 2 of 2 Page |D #:154

DECLARATION OF MARLA BURES

I, MARLA BURES certify and declare as follows:

1. I am employed by Home Depot U.S.A., Inc. (“Home Depot”) as Field
Human Resources Manager. I make this declaration based on my own personal
knowledge, and if called as a witness, could and would testify competently to the facts
stated herein. _

2. In the scope of my employment with Home Depot, I am familiar with the
hiring practices of U.S. Remodelers, Inc., which merged into Home Depot in 2017. I
am also familiar with the electronic systems used by U.S. Remodelers, Inc. and Home
Depot to maintain personnel records pertaining to each employee, including the
personnel records kept by U.S. Remodelers, Inc. before it was acquired by Home Depot.

3. Home Depot’s records indicate that Marc Jackson was hired by U.S.
Remodelers, Inc. on August 7, 2012.

4. Before he was hired, Jackson was presented with a Dispute Resolution
Agreement, which he signed electronically on August 1, 2012. Attached hereto as
Exhibit A is a true and correct copy of the agreement Iackson did not attempt to
rescind or opt out of the Dispute Resolution Agreement after signing it.

Executed on February,ZQ, 2019, in Atlanta, GA.

Marla Bures

l
DECLARATION OF MARLABURES IN SUPPORT OF MOT[ON 'I`O COMPELARBITRATION
AND TO STAY PR.OCEEDINGS

 

Scanned with CamScanner

